 



Exhibit 10.30
                    , 200                    
[Name of Employee]
[Address]
[Address]
Dear                     :
Lennox International Inc. (“Lennox”) recognizes you as a key employee, important
to its future profitability, growth and financial strength. Accordingly, Lennox
proposes to enter into an agreement with you to establish certain terms of your
employment, including a specified duration or term of employment, the basis for
your compensation and assignments, certain post-employment covenants, mechanisms
to resolve disputes and certain benefits and income to you in the event you
leave the employ of Lennox under certain specified circumstances (the
“Agreement”). We believe the Agreement benefits both you and Lennox by
clarifying your employment relationship so that we all understand its terms. The
Agreement provides you with greater certainty and security with various aspects
of your employment relationship, as well as provides you with information to
assist you with future financial planning. In that same regard, the Agreement
assists Lennox in its own financial and business planning. The purpose of this
letter is to describe the terms of your employment with Lennox after the
effective date of this Agreement. The term “Employee” will be used to refer to
you in this Agreement where appropriate. The controlling terms of this Agreement
are set forth in the body of this letter Agreement as well as in the Exhibits to
this Agreement which are incorporated by reference. The specific terms of the
Exhibits are controlling should there be any confusion or conflict between them
and this letter. With the signing by both parties of this Agreement, you and
Lennox will have agreed to the following:

1.   Nature of Employment. You and Lennox have agreed that your employment
relationship with Lennox will no longer be “at will” and terminable by either
party at any time. Instead, this employment relationship will be governed by the
terms of this Agreement for as long as it remains in effect and even after its
termination for any provisions, which by their terms survive. The terms agreed
upon by you and Lennox provide the consideration and inducement for each party
to enter into this Agreement and are described more fully throughout the body of
this Agreement and the attached Exhibits A through C.

 



--------------------------------------------------------------------------------



 



2.   Term of Agreement; Termination Date. This Agreement will commence on the
date of signing this Agreement by both parties (the “Effective Date”) and will
be in effect until December 31 of that year and thereafter for a series of
one-year terms.   3.   Termination of Employment. Your employment with Lennox
may be terminated for a number of reasons prior to the expiration of any term of
this Agreement as described below. The rights of each party under each
circumstance will vary and are described in the attached Exhibits. More
specifically, if Lennox terminates your employment for any reason other than for
“Cause”, as defined in Section B.3 of Exhibit A, you will be entitled to
receive, in addition to any other compensation or benefits described in
Section B.2 of Exhibit A, severance benefits consisting of either the Normal
Severance Payment defined in Section 2 of Exhibit C or the Enhanced Severance
Payment defined in Section 3 of Exhibit C as determined by those provisions.
However, the provisions of Sections C.2(a)-(d) of Exhibit A will continue to be
effective after the termination of this Agreement regardless of the reason for
your termination.

  a.   Termination by Employee. You may terminate your employment at any time
upon 30 days notice to Lennox (or a lesser period if approved by Lennox) of your
intent to terminate or not to renew this Agreement and, in that event, Lennox
shall be obligated only to pay you your Base Salary and other applicable
benefits provided to employees in your position that are effective at the time
of the voluntary resignation up to the effective date of the termination only.  
  b.   Termination For Cause. Lennox may terminate your employment, at any time,
for Cause, as defined in Section B.3 of Exhibit A, to be effective immediately
upon delivery to you of notice of termination. If Lennox terminates you for
Cause, you are only entitled to receive your Base Salary and other applicable
benefits provided to employees in your position that are effective at the time
of termination up through the effective date of termination.     c.  
Termination Other Than For Cause. Your employment may also be terminated by
Lennox other than for Cause at any time (including Lennox’ non-renewal of the
Agreement) but such a decision triggers certain defined benefits for you. In the
event Lennox elects to terminate you under this provision, Lennox agrees to pay
either the Normal Severance Payment as defined in Section 2 of Exhibit C or,
solely at your option, the Enhanced Severance Payment as defined in Section 3 of
Exhibit C, provided you comply with all requirements described in Section 3 of
Exhibit C. These benefits are contractually defined by this Agreement and are
not dependent on the other benefits policies of Lennox at the time of your
termination.     d.   Termination As A Result Of Disability Or Death. Should you
die or become permanently disabled (completely unable to perform your duties as
defined in the benefit plans of Lennox) during the term of this Agreement, your
employment will be terminated effective as of the date of your death or
permanent disability.

2



--------------------------------------------------------------------------------



 



  e.   Withholdings From Payment/Offset. Any payments made by Lennox to you
under Section 3 will be subject to all applicable local, state, federal or
foreign taxes, including, without limitation, income tax, withholding tax, and
social security tax. Further, to the extent you have, on the date of
termination, any outstanding debts or financial obligations to Lennox,
including, but not limited to, loans, overpayment of wages, bonuses or other
forms of incentive payments, unauthorized travel or purchasing expenses, or
theft of Lennox’ funds or property, you agree that Lennox shall be entitled to
set off against and withhold from such payments due you for such debts or
obligations.

4.   Nonpayment Upon Breach. Notwithstanding anything in this Agreement to the
contrary, at any time after the date of termination, if you, by any intentional
or grossly negligent action or omission to act, breach any covenant, agreement,
condition or obligation contained herein, Lennox is entitled to cease making any
payments and to cease providing any of the benefits to you under this Agreement.
Additionally, Lennox reserves the right to seek repayment of any amounts
previously paid hereunder along with recovery of any other damages caused by
you.   5.   Resolution of Disputes. In the event that any employment dispute as
defined in Section A of Exhibit B arises between Lennox and any Employee, the
parties involved will make all efforts to resolve any such dispute through
informal means. If these informal attempts at resolution fail, Lennox and the
Employee agree to and shall submit the dispute to final and binding arbitration
pursuant to the policy and terms outlined in Exhibit B, to which the parties
expressly agree to be bound. The parties fully and completely understand and
agree that arbitration is the exclusive forum for all such arbitrable disputes
and that the parties are giving up all rights to a court trial or jury trial;
however, the parties, by agreeing to the policy for resolution of disputes
outlined in Exhibit B are not waiving any substantive rights or remedies to
which they would otherwise be entitled.   6.   Waiver, Modification, and
Integration. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party. This Agreement, which includes all Exhibits referenced or
attached, expresses the entire agreement of the parties concerning matters
contained herein and supersedes all prior and contemporaneous representations,
understandings and agreement, either oral or in writing, between the parties
hereto with respect to such matters and all such prior or contemporaneous
representations, understandings and agreements, both oral and written, are
hereby terminated. This Agreement may not be modified, altered or amended except
by written agreement of the Employee and the Chief Executive Officer, except
when the Chief Executive Officer is involved, and in that event, an official
designated by the Board of Directors for Lennox.   7.   Binding Effect. This
Agreement shall be binding and effective upon Lennox and its successors and
permitted assigns, and upon the Employee, Employee’s heirs and representatives.
The Employee hereby represents and warrants to Lennox that Employee

3



--------------------------------------------------------------------------------



 



has not previously assumed any obligations inconsistent with those contained in
this Agreement, including, but not limited to, covenants not to compete with
another person, firm, corporation or other entity.

8.   Governing Law, Venue and Personal Jurisdiction. It is the intention of the
parties that the laws of the State of Texas should govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto. The parties agree that venue for all disputes
shall be in Dallas County, Texas. The parties further agree to submit to
personal jurisdiction in Dallas County, Texas.

            Sincerely,


LENNOX INTERNATIONAL INC.
      By:           [Name]             

ACCEPTED AND AGREED this                      day of                     ,
200                    .

         
EMPLOYEE
       
 
             
[Name]
       

4



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS OF EMPLOYMENT
The following are the specific agreements of Lennox and the Employee providing
the details and basis for this Agreement and are intended by each as its
consideration to induce the other party to enter into this Agreement. Each party
agrees that the consideration provided by the other is adequate for its
agreements to the following terms:

A.   Renewal. On January 1 of each year (the “Anniversary Date”) after the end
of the first term and for each year thereafter, this Agreement will be
automatically renewed for an additional year, unless either party notifies the
other, in writing, at least 30 days prior to the Anniversary Date, that it does
not wish to renew the Agreement. No reason need be given by either party for the
non-renewal of the Agreement. If Lennox elects not to renew, however, Employee
is nevertheless entitled to the benefits provided in this Agreement, subject to
all of its provisions. If Employee elects not to renew, Employee will receive
only those benefits provided upon voluntary termination as described in Section
3(a) of the letter agreement.   B.   Agreements by Lennox.

  1.   Employee Duties. Lennox will assign to the Employee such duties and
responsibilities that would appropriately be performed by an employee holding
Employee’s position and/or job title on a permanent basis as it deems consistent
with the Employee’s qualifications and experience provided, however, that Lennox
can assign other duties on a temporary basis. Lennox retains the right to change
such duties and to change the location of the Employee’s assignment as and when
it deems appropriate.     2.   Employee Compensation. Employee shall receive a
salary of that amount in effect at the initial effective or subsequent renewal
dates of this Agreement (as may be, from time to time, adjusted in accordance
with Lennox’ applicable salary policies which may be changed by Lennox in its
sole discretion), payable in accordance with the then applicable payroll
policies and subject to all required and authorized withholdings and deductions
(“Base Salary”). When calculated on an annual basis, this is referred to as
Annual Base Salary, and when calculated on a monthly basis, this is referred to
as Monthly Base Salary. The Base Salary will be set in accordance with Lennox’
policy regarding salaries and will not be reduced during the annual term of the
Agreement unless Employee’s job duties are changed, in which circumstance Lennox
reserves the right to lessen Employee’s compensation by no more than ten percent
for the remainder of the year without such change amounting to a breach or
termination of this Agreement. Employee is also entitled to such short term
bonuses, stock options, long-term incentive program payments and fringe benefits
as are applicable to

1



--------------------------------------------------------------------------------



 



employees in your position pursuant to Lennox’ then applicable policies and
plans. Benefits may be subject to periodic review and may be changed by Lennox
in its sole discretion.

  3.   Termination for Cause Defined. Lennox may terminate Employee’s
employment, at any time, for Cause as set forth in Section 3(b) of the body of
the Letter Agreement. “Cause” is defined as (a) any violation by an Employee of
Lennox’ written policies as they may exist or be created or modified from time
to time in the future, including, as examples and not as a limitation of the
policies to which an Employee may be subject, those policies prohibiting
discrimination in the workplace, including the prohibition of harassment, on the
ground of race, sex, religion, age or any other prohibited basis; (b) any state
or federal criminal conviction, including, but not limited to, entry of a plea
of nolo contendere or deferred adjudication upon a felony or misdemeanor charge;
(c) the commission by Employee of any material act of misconduct or dishonesty;
(d) any intentional or grossly negligent action or omission to act which
breaches any covenant, agreement, condition or obligation contained in this
Agreement; or (e) acts that in any way have a direct, substantial and adverse
effect on Lennox’ reputation.

Lennox’ termination for Cause determination is subject to the Employee’s rights
to a resolution of a dispute of that determination as provided in Exhibit B of
this Agreement.

  4.   Payments Upon Disability or Death. In the event Employee dies or becomes
permanently disabled during the term of the Agreement, Employee or Employee’s
designated beneficiaries will be entitled to the payments described in Section
3(c) of the Agreement, together with any other benefits provided to employees in
an equivalent position in effect at that time. Should Employee die during the
severance period, all payments of severance amounts shall cease upon the later
of Employee’s death or the expiration of the twenty-fourth month after the date
of Employee’s termination in the event the employee has agreed to the terms of
the enhanced severance benefit. Any payments after Employee’s death that may be
due hereunder will be paid to Employee’s beneficiary named in connection with
Exhibit D of this Agreement, or if no such designation has been made by
Employee, then to Employee’s executors, administrators, heirs, personal
representatives, successors, or assigns, as the case may be.

C.   Agreements by Employee.

  1.   Effort and Cooperation. Employee agrees to devote his or her full efforts
and time to the performance of this Agreement and shall not, without the prior
written consent of the Chief Executive Officer, or in the event the Chief
Executive Officer is involved, a designee assigned by the Board of Directors,
engage in any other employment, business or other activity that would materially
interfere with the performance of his or her duties under this Agreement.
Employee further

2



--------------------------------------------------------------------------------



 



agrees that following his or her termination from employment, Employee will
provide reasonable cooperation with and assistance to Lennox in all respects,
including, but not limited to, the transition of his or her duties and
responsibilities, cooperation on any project for a reasonable period not to
exceed six months, or any litigation involving Lennox related to your employment
at Lennox at any time such litigation may occur. Lennox will reimburse the
Employee any reasonable expenses incurred.

  2.   Protective Covenants. Employee recognizes that Employee’s employment by
Lennox is one of the highest trust and confidence. In return for the Employee’s
agreement to the protective covenants herein, Lennox agrees that the
(i) Employee will become fully familiar with many aspects of Lennox’ business,
including future changes customarily related to the performance of the duties of
Employee’s position during the term of the Agreement, (ii) Employee will be
given access to proprietary confidential information of Lennox or its customers
and other information which is of special and peculiar commercial or competitive
value to Lennox or its customers for use in connection with Lennox’ business,
which proprietary confidential information is for the sole and exclusive benefit
of Lennox, (iii) Employee will be given all specialized training necessary to
perform his or her assigned duties, and (iv) Employee will be provided with
Lennox’ goodwill in dealing with customers, vendors and potential business
contacts.

Employee acknowledges and agrees that if any such proprietary and confidential
information of either Lennox or its customers were to become known by any
persons outside of Lennox with a need to have such information, hardship, loss
or irreparable injury and damage could result to Lennox or its customers which
would be difficult if not impossible to measure. Therefore, Employee agrees that
(i) it is necessary for Lennox to protect its business and that of its customers
from such damage, (ii) that the information is of a confidential nature,
(iii) that the following covenants constitute a reasonable and appropriate
means, consistent with the best interests of both Employee and Lennox, to
protect Lennox and its customers against such damage and to protect the value of
their confidential proprietary information, (iv) that the following covenants
are agreed to as a term and condition of Employee’s continued employment with
Lennox and are supported by adequate consideration from Lennox, and (v) shall
apply to and be binding upon Employee as provided herein:

  a.   Trade Secrets, Proprietary and Confidential Information. Employee will
have access to, and contact with certain trade secrets and confidential and
proprietary information of Lennox, including, without limitation, unique skills,
concepts, sales presentations, marketing programs, marketing strategy, business
practices, methods of operation, systems, sales methods, proposals, customer
lists, customer leads, documents identifying past, present and future customers,
hiring and training methods, financial and other customer data, lists of agents,
and other confidential information

3



--------------------------------------------------------------------------------



 



(“Trade Secrets”). Employee agrees to protect and safeguard the Trade Secrets,
business practices, and confidential and proprietary information of Lennox.
Employee further agrees and covenants that, except as may be required by Lennox
in connection with this Agreement, or with the prior written consent of Lennox,
Employee shall not, either during his or her employment with Lennox or
thereafter, directly or indirectly, use for Employee’s own benefit or for the
benefit of another, disclose, disseminate, or distribute to another, any Trade
Secret, business practice, or confidential or proprietary information (whether
or not acquired, learned, obtained, or developed by Employee alone or in
conjunction with others) of Lennox or of others with whom Lennox has a business
relationship. Such Trade Secrets, business practices, and confidential and
proprietary information include, but are not limited to, Lennox’ patents,
trademarks, licenses and technical information concerning its operations, data
bases, Lennox’ sales information and marketing strategy, the identities of
Lennox’ customers, contractors, suppliers, and others with whom Lennox has a
business relationship, Lennox arrangements with such parties, Lennox’ customer
list and Lennox’ pricing policies and strategy. All memoranda, notes, records,
drawings, documents, or other writings whatsoever made, compiled, acquired, or
received by Employee during the term of Employee’s employment with Lennox,
arising out of, in connection with, or related to any activity or business of
Lennox, including, but not limited to, Lennox’ customers, contractors,
suppliers, or others with whom Lennox has a business relationship, Lennox’
arrangements with such parties, and Lennox’ pricing policies and strategy, are,
and shall continue to be, the sole and exclusive property of Lennox, and shall,
together with all copies thereof and all advertising literature, be returned and
delivered to Lennox by Employee immediately, without demand, upon the
termination of the Employee’s employment with Lennox or shall be returned at any
time upon Lennox demand.

  b.   Restrictions on Diverting Employees of Lennox. Employee agrees that
during employment with Lennox, and for a period of 24 complete calendar months
following the termination of employment, Employee will not, either directly or
indirectly, call on, solicit, induce or attempt to induce any of the employees
or officers of Lennox that Employee had knowledge of or association with during
Employee’s employment with Lennox to terminate their association with Lennox
either personally or through the efforts of his or her subordinates.     c.  
Restrictions on Diverting Vendors or Contractors. Employee agrees that during
his or her employment with Lennox, and for a period of 24 complete calendar
months following his or her termination of employment, Employee will not, either
directly or indirectly, call on, solicit, or induce any of Lennox’ vendors or
suppliers that Employee had

4



--------------------------------------------------------------------------------



 



contact with, direct knowledge of through his or her position with Lennox, or
associated with in the course of employment with Lennox to terminate their
association with Lennox either personally or through the efforts of his or her
subordinates.

  d.   Restrictions on Soliciting Customers. For a period of 24 calendar months
following the termination of employment, Employee will not directly or
indirectly call on, service, or solicit competing business or provide consulting
services regarding the same from customers of Lennox that Employee had
(i) direct contact with or (ii) access to information and files about as part of
Employee’s duties with Lennox within the previous 24 months. This restriction is
limited, by geography, to the specific places, addresses, or locations where a
covered customer is present and available for solicitation or servicing.

A competing business is defined as a business that is the same or so
substantially similar in nature to Lennox so as to have the possibility to
affect or usurp Lennox’ business opportunities.

  e.   Remedies. In the event of breach or threatened breach by Employee of any
provision of Paragraph C.2 hereof, Lennox shall be entitled to (i) cease any
payments under this Agreement as set forth in Section 4 of the body of the
Agreement, (ii) relief by temporary restraining order, temporary injunction,
and/or permanent injunction, (iii) recovery of all attorneys fees and costs
incurred by Lennox in obtaining such relief, and (iv) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages. Lennox has the right to pursue partial enforcement and/or to seek
declaratory relief regarding the enforceable scope of this Agreement without
penalty and without waiving Lennox’ right to pursue any other available remedy.
    f.   Survival of Covenants. Each covenant of Employee set forth in
Paragraph C.2 shall survive the termination of Employee’s employment. The
existence of any claim or cause of action by Employee against Lennox, whether
related to this Agreement or otherwise, shall not constitute a defense to the
enforcement of the covenants in Paragraph C.2. In the event an enforcement
remedy is necessary under Paragraph C.2, the restricted time periods provided
for in Paragraph C.2 shall commence on the date enforcement is ordered and
complied with by Employee and shall be extended by the period of noncompliance.
    g.   Acknowledgment of Ancillary Agreements and Consideration. Employee
acknowledges that his or her agreement to be bound by the protective covenants
set forth in Paragraph C.2 is the inducement for Lennox (i) to enter into the
other terms of this Agreement (ii) to modify existing

5



--------------------------------------------------------------------------------



 



employment agreements or other contracts, if any, affected by this Agreement,
(iii) to initiate or continue the employment of Employee pursuant to the terms
of this Agreement, (iv) to provide Employee with initial or continued use or
access to confidential proprietary information of Lennox, and (v) to provide the
Employee with unique and specialized training regarding Lennox’ Trade Secrets,
business practices and marketing strategy, to provide use of goodwill as a
representative of Lennox and to ensure business expertise in developing
relations with third parties. Employee agrees that each agreement set forth in
this Agreement is otherwise enforceable and independently sufficient to support
all the protective covenants in Paragraph C.2.

D.   Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then it will be treated
as though it never was contained herein and all other provisions shall remain in
full force and effect.   E.   Notices. All communications required or allowed
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in the
United States Postal Service, postage prepaid, by certified mail, return receipt
requested, addressed to you at the address provided above and to Lennox at:

       Lennox International Inc.
2140 Lake Park Blvd.
               Richardson, Texas 75080-2254
      Attn: Chief Legal Officer

6



--------------------------------------------------------------------------------



 



EXHIBIT B
POLICY FOR RESOLUTION OF DISPUTES

A.   Agreement to Arbitrate.

  1.   Arbitrable Disputes. This Policy covers any legal dispute between the
parties, as set forth below, except for Lennox’s right to seek enforcement of
Employee’s protective covenants set forth in Paragraph C.2 of Exhibit A or
Employee’s claims related to workers compensation and/or unemployment insurance.
The disputes subject to this policy are all those disputes between the parties
arising from any breach or alleged breach of this Agreement or as to Employee’s
termination or as to any allegation by the Employee that Lennox has violated any
of the Employee’s rights under state or federal employment or civil rights laws,
or any other laws, statutes or constitutional provisions, including, but not
limited to, the following: unlawful discrimination or harassment; claims based
on any purported breach of contractual obligations; claims based on any
purported breach of duty arising in tort, including violations of public policy;
as well as any actions recognized under common law or the combination of any of
these claims; and any claims against supervisors or agents of Lennox for which
the supervisors or agents were acting in the course and scope of their
employment or making any decisions or comments related to or connected with
employment, even if the supervisor or agent was not acting within the course and
scope of employment, shall be resolved in accordance with the provisions of this
Policy for Resolution of Disputes as set forth herein. All arbitrable disputes
are subject to applicable statutes of limitations and other affirmative defenses
recognized by law. Employee or Lennox may seek a court order to enforce or
compel arbitration pursuant to the terms of this Policy.     2.   Acceptance of
Policy. By accepting or continuing employment with Lennox, for the provision of
a term of employment provided by Lennox, for Lennox’ agreement to pay a
severance package, and for Lennox’ agreement to provide Employee access to
confidential information, Employee and Lennox agree that arbitration is the
exclusive remedy for all arbitrable disputes.     3.   Governing Law/Waiver of
Rights. THIS POLICY AND AGREEMENT TO ARBITRATE IS MADE PURSUANT TO THE FEDERAL
ARBITRATION ACT AND APPLICABLE STATE LAWS REGARDING ARBITRATION AND IS A FULL
AND COMPLETE WAIVER OF THE PARTIES’ RIGHTS TO A CIVIL COURT ACTION AND RIGHTS TO
A TRIAL BY JURY.

1



--------------------------------------------------------------------------------



 



B.   Request for Arbitration.

  1.   Attempt at Informal Resolution of Disputes.

  a.   Prior to submission of any dispute to arbitration, Lennox and the
Employee shall attempt to resolve the dispute informally as set forth below.    
b.   Lennox and the Employee will select a mutually acceptable mediator from a
list provided by an American Arbitration Association Employment Dispute Division
or other similar agency who will assist the parties in attempting to reach a
settlement of the dispute. The mediator may make settlement suggestions to the
parties but shall not have the power to impose a settlement upon them. If the
dispute is resolved in mediation, the matter shall be deemed closed. If the
dispute is not resolved in mediation and goes to the next step (binding
arbitration), any proposals or compromises suggested by either of the parties or
the mediator shall not be referred to or have any bearing on the arbitration
procedure. The mediator cannot also serve as the arbitrator in the subsequent
proceeding unless all parties expressly agree in writing.

  2.   Arbitration Procedures. The Employee or his/her representative must
submit a “Request for Arbitration” in writing to the Chief Executive Officer of
Lennox within the greater of 300 days or the applicable statute of limitation
that would apply if the claim had been brought in court of (i) the termination
of employment (including resignation), (ii) the incident giving rise to the
dispute or claim, or (iii) in the case of unlawful discrimination, including
sexual or other unlawful harassment, the alleged conduct. This time limitation
will not be extended for any reason and shall not be subject to tolling,
equitable or otherwise. If the “Request for Arbitration” is not submitted in
accordance with the aforementioned time limitations, the Employee will not be
able to bring his/her claim to this or any other forum. The Employee can obtain
a “Request for Arbitration” form from the Human Resource Department of Lennox
International Inc. or other party designated by the Chief Executive Officer.
Alternatively, the Employee can create his/her own “Request for Arbitration”
form, as long as it clearly states “Request for Arbitration” at the beginning of
the first page. The “Request for Arbitration” must include the following
information:

  a.   A factual description of the dispute in sufficient detail to advise
Lennox of the nature of the dispute;     b.   The date when the dispute first
arose;     c.   The names, work locations, telephone numbers of any co-workers
or supervisors with knowledge of the dispute; and

2



--------------------------------------------------------------------------------



 



  d.   The relief requested by the Employee.

Lennox will respond in a timely manner to this “Request for Arbitration,” so
that the parties can begin the process of selecting an arbitrator. Such response
may include any counterclaims that Lennox chooses to bring against the Employee.

  3.   Selection of the Arbitrator. All disputes will be resolved by a single
arbitrator. The arbitrator will be mutually selected by Lennox and the Employee.
If the parties cannot agree on an arbitrator, then a list of seven arbitrators,
experienced in employment matters, shall be provided by the American Arbitration
Association. The arbitrator will be selected by the parties who will alternately
strike names from the list. The last name remaining on the list will be the
arbitrator selected to resolve the dispute. Upon selection, the arbitrator shall
set an appropriate time, date, and place for the arbitration, after conferring
with the parties to the dispute.     4.   Arbitrator’s Authority. The arbitrator
shall have the powers enumerated below:

  a.   Ruling on motions regarding discovery, and ruling on procedural and
evidentiary issues arising during the arbitration;     b.   Issuing protective
orders on the motion of any party or third party witness (such protective orders
may include, but not be limited to, sealing the record of the arbitration, in
whole or in part (including discovery proceedings and motions, transcripts, and
the decision and award), to protect the privacy or other constitutional or
statutory rights of parties and/or witnesses);     c.   Determining only the
issue(s) submitted to him/her (the issue(s) must be identified in the “Request
for Arbitration” or counterclaims, and any issue(s) not so identified in those
documents shall be deemed to be and is/are outside the scope of the arbitrator’s
jurisdiction, and any award involving those issue(s) shall be subject to a
motion to vacate);     d.   Shall have no authority to violate state or federal
law; and     e.   Issuing written opinions on the issues raised in the
Arbitration.

  5.   Pleadings.

  a.   A copy of the “Request for Arbitration” shall be forwarded to the
arbitrator within five calendar days of his/her selection.     b.   Within 10
calendar days following submission of the “Request for Arbitration” to the
arbitrator, Lennox shall respond in writing to the

3



--------------------------------------------------------------------------------



 



“Request for Arbitration” to the arbitrator, Lennox shall respond in writing to
the “Request for Arbitration” by answer and/or demurrer. The answer or demurrer
shall be served on the arbitrator and the Employee.

  c.   The answer to the “Request for Arbitration” shall include the following
information:

  (1)   a response, by admission or denial, to each claim set forth in the
“Request for Arbitration”;     (2)   all affirmative defenses asserted by Lennox
to each claim; and     (3)   all counterclaims Lennox asserts against the
Employee and any related third party claims.

  d.   If Lennox contends that some or all of the Employee’s claims set forth in
the “Request for Arbitration” are barred as a matter of law, it may respond by
demurrer setting forth the legal authorities in support of its position. If
Lennox demurs to less than the entire “Request for Arbitration,” Lennox must
answer those claims to which it does not demur at the same time that it submits
its demurrer.     e.   The Employee shall have 20 calendar days to oppose
Lennox’ demurrer. Any opposition must be in writing and served on the arbitrator
and Lennox.     f.   If the answer alleges a counterclaim, within 20 days of
service of the answer, the Employee shall answer and/or demur to the
counterclaim in writing and serve the answer and/or demurrer on the arbitrator
and Lennox. If the Employee demurs to any counterclaim, Lennox shall have 20
calendar days from its receipt of the demurrer to submit a written opposition to
the demurrer to the Employee and the arbitrator.     g.   The arbitrator shall
rule on demurrer(s) to any claims and/or counterclaims within 15 calendar days
of service of the moving and opposition papers.     h.   If any demurrer is
overruled, the moving party must answer those claims to which it demurred within
five calendar days of the receipt of the arbitrator’s ruling. The answer must be
served on the arbitrator and the opposing party.     i.   When all claims and
counterclaims have been answered, the arbitrator shall set a time and place for
hearing which shall be no earlier than three months from the day on which the
parties are notified of the date of

4



--------------------------------------------------------------------------------



 



hearing and no later than 12 months from the date on which the arbitrator sets
the date for the hearing.

  6.   Discovery. The discovery process shall proceed and be governed as
follows:

  a.   Parties may obtain discovery by any of the following methods:

  (1)   depositions upon oral examination, one per side as of right, with more
permitted if leave is obtained from the arbitrator;     (2)   written
interrogatories, up to a maximum combined total of 20, with the responding party
having 20 days to respond;     (3)   request for production of documents or
things or permission to enter upon land or other property for inspection, with
the responding party having 20 days to produce the documents and allow entry or
to file objections to the request; and     (4)   physical and mental
examination, in accordance with the Federal Rules of Civil Procedure,
Rule 35(a).

  b.   Any motion to compel production, answers to interrogatories or entry onto
land or property must be made to the arbitrator within 15 days of receipt of
objections.     c.   All discovery requests shall be submitted no less than
60 days before the hearing date.     d.   The scope of discoverable evidence
shall be in accordance with Federal Rule of Civil Procedure 26(b)(1).     e.  
The arbitrator shall have the power to enforce the aforementioned discovery
rights and obligations by the imposition of the same terms, conditions,
consequences, liabilities, sanctions, and penalties as can or may be imposed in
like circumstances in a civil action by a federal court under the Federal Rules
of Civil Procedure, except the power to order the arrest or imprisonment of a
person.

  7.   Hearing Procedure. The hearing shall proceed according to the American
Arbitration Association’s Rules with the following amendments:

  a.   The arbitrator shall rule at the outset of the arbitration on procedural
issues that bear on whether the arbitration is allowed to proceed.

5



--------------------------------------------------------------------------------



 



  b.   Each party has the burden of proving each element of its claim or
counterclaims, and each party has the burden of proving any of its affirmative
defenses.     c.   In addition to, or in lieu of, closing arguments, either
party shall have the right to present post-hearing briefs, and the due date for
exchanging post-hearing briefs shall be mutually agreed on by the parties and
the arbitrator.

  8.   Substantive Law. The applicable substantive law shall be the law of the
State of Texas or federal law. If both federal and state law speak to a cause of
action, the Employee shall have the right to elect his/her choice of law.
However, choice of law in no way affects the procedural aspects of the
arbitration, which are exclusively governed by the provisions of this Policy.  
  9.   Opinion and Award. The arbitrator shall issue a written opinion and
award, in conformance with the following requirements:

  a.   The opinion and award must be signed and dated by the arbitrator.     b.
  The arbitrator’s opinion and award shall decide all issues submitted.     c.  
The arbitrator’s opinion and award shall set forth the legal principles
supporting each part of the opinion.     d.   The arbitrator shall have the same
authority to award remedies and damages as provided to a judge and/or jury under
parallel circumstances.

  10.   Enforcement of Arbitrator’s Award. Following the issuance of the
arbitrator’s decision, any party may petition a court to confirm, enforce,
correct or vacate the arbitrator’s opinion and award under the Federal
Arbitration Act, and/or applicable state law.     11.   Fees and Costs. Fees and
costs shall be allocated in the following manner:

  a.   Each party shall be responsible for its own attorneys’ fees, except as
provided by law.     b.   The Employee will pay a $150 filing fee to be paid to
the arbitration agency. Lennox will bear the remainder of the arbitrator’s fees
and any costs associated with the facilities for the arbitration.     c.  
Lennox and the Employee shall each bear an equal one-half of any court
reporters’ fees, assuming both parties want a transcript of the proceeding. If
one party elects not to receive a transcript of the proceedings, the other party
will bear all of the court reporters’ fee. However, such an election

6



--------------------------------------------------------------------------------



 



must be made when the arrangements for the court reporter are being made.

  d.   Each party shall be responsible for its costs associated with discovery.

  C.   Severability. In the event that any provision of this Policy is
determined by a court of competent jurisdiction to be illegal, invalid, or
unenforceable to any extent, such term or provision shall be enforced to the
extent permissible under the law and all remaining terms and provisions of this
Policy shall continue in full force and effect.

7



--------------------------------------------------------------------------------



 



EXHIBIT C
SEVERANCE TERMS

1.   Effect of Protective Covenants. The provisions of Paragraphs C2(a)-(d) of
Exhibit A of this Agreement will continue in full force and effect regardless of
whether Employee continues to be employed by Lennox and regardless of the reason
Employee’s employment is terminated and regardless of the severance compensation
to which Employee is entitled as set forth below, if any.   2.   Normal
Severance Compensation. Should Employee be terminated by Lennox prior to the
expiration of the term specified in Section 2 of the body of the Agreement or
the Agreement is not renewed by Lennox for any reason other than for Cause as
defined in Section B.3 of Exhibit A, and provided the Employee does not elect
and qualify for the Enhanced Severance Payment described in Section 3 of
Exhibit C set forth below, Employee will be entitled to receive monthly payments
of the greater of the Employee’s Monthly Base Salary for the remainder of the
Agreement’s term or three months of Employee’s Monthly Base Salary in addition
to any other compensation or benefits applicable to an employee at Employee’s
level to the extent the Employee would be eligible for such compensation or
benefits under the terms of those formal programs which are applicable to all
employees at Employee’s level in effect at the time of termination and, for any
benefits which continue after termination, subject to any modification which is
made to such programs applicable to the all of the participants at such time.  
3.   Enhanced Severance Benefits. If Lennox terminates an Employee other than
for Cause (including Lennox’ non-renewal of the Agreement) and that Employee
elects and meets the conditions of this Paragraph 3 of Exhibit C, Lennox agrees
to pay an Enhanced Severance Payment and provide the other benefits described
below (“Enhanced Severance Benefits”). The Employee must agree to execute a
written General Release of any and all possible claims against Lennox existing
at the time of termination in exchange for which Lennox agrees to the following
severance provisions:

  (i)   Severance Payment. Lennox agrees to pay Employee’s Monthly Base Salary
for a period of 12 months following the date of termination, if the termination
occurs within the first three years of the Employee’s employment or if it occurs
thereafter, 24 months. In addition, Lennox agrees to pay to the Employee, within
45 days of termination, in a lump sum, the total of any short-term bonus
payments actually paid to the Employee over the twelve (12) month period prior
to the date of termination, if the termination occurs within the first three
years of the Employee’s employment or if it occurs thereafter, over the twenty
four (24) month period. The severance payments will be paid in installments in
accordance with the regular payroll policies of Lennox

1



--------------------------------------------------------------------------------



 



then in effect and each installment will be subject to regular payroll
deductions and all applicable taxes.

  (ii)   Perquisites. Within 45 days following the date of termination, the
Employee will receive in addition to (i) above, in a lump sum, a payment of a
sum equal to 10% of the Employee’s Annual Base Salary in effect at the time of
termination in lieu of the continuation of or payment for any perquisites,
including, without limitation, automobile, club membership, tax preparation,
physical examination or others being received by the Employee at the time of
termination.     (iii)   COBRA Continuation. Lennox agrees to pay COBRA premiums
to allow Employee to continue to participate in Lennox group health plan on the
same terms as other Lennox employees for up to 18 months while Employee is
unemployed and not eligible for other group health insurance coverage. Should
Employee remain unemployed at the end of 18 months, the equivalent of the COBRA
premium will be paid to the employee on a month-to-month basis for up to six
additional months for his or her use in obtaining health insurance coverage
outside the group health plan.     (iv)   Outplacement. Lennox agrees to provide
Employee with outplacement services in accordance with Lennox’ then applicable
policy. In lieu of such outplacement services, Lennox agrees to pay Employee a
lump sum payment of 10% of Employee’s Annual Base Salary within 45 days
following the date of termination should Employee elect not to receive
outplacement services.     (v)   Death Benefit. Employee’s beneficiary, as set
forth in Exhibit D, will receive, in a lump sum, a death benefit equivalent to
six months of Employee’s Monthly Base Salary in the event that the Employee
should die during the period in which the Employee is entitled to any severance
payment described above.

2



--------------------------------------------------------------------------------



 



Nothing herein shall be construed to limit Employee’s right to receive any
benefits and entitlements under Lennox’ ERISA or other employee benefit plans,
with all such benefits being received by the Employee only to the extent allowed
by and subject to the terms of any such plan as it may from time to time exist
or be modified. Further, this Agreement is not intended and the parties agree
that it will not be interpreted as creating any obligation for Lennox to create
or maintain any employee benefit, compensation, perquisite or other plan, policy
or program for its employees and Lennox retains the sole discretion to eliminate
or modify any existing plan, program or policy as it deems to be appropriate.

3



--------------------------------------------------------------------------------



 



EXHIBIT D
DESIGNATION OF BENEFICIARY
The following represent the designation of Beneficiary for the Employee named
below:
EMPLOYEE:                          

           
Primary Beneficiary(s):
         
 
        %*
 
Name
 
 
Relationship  
 
Percent  
 
        %*
 
Name
 
Relationship
 
 
Percent  

 

*The total should add to 100%    

           
Contingent Beneficiary(s):
         
 
        %*
 
Name
 
 
Relationship  
 
Percent  
 
        %*
 
Name
 
 
Relationship  
 
Percent  

 

*The total should add to 100%

This is to confirm the designation of my Beneficiary(s) to receive any benefits
provided under this Agreement which are not otherwise covered by Employee
benefit plans with other designations of beneficiary which I intend to supersede
any designation made above.

         
 
  EMPLOYEE    
 
       
 
 
 
Signature    
 
       
 
       
 
  Printed Name    
 
       
 
       
 
  Date    

 